Exhibit 10.1

TRANSITION AGREEMENT

WHEREAS, Kenneth J. Van Ness (“Executive”) now is employed as President and
Chief Executive Officer (“CEO”) by CytoDyn Inc., a Colorado company (“the
Company”) pursuant to an April 2012 “Executive Employment Agreement”
(“Employment Agreement”), and Executive now serves as Chair of the Company’s
Board of Directors, and

WHEREAS, Executive and the Company wish to modify their existing employment
relationship and to resolve any disputes between them by amending the Employment
Agreement in this agreement (“Agreement”), and

NOW, THEREFORE, Executive and the Company agree as follows:

1. Executive’s continued employment and future relationship.

A. Executive’s employment by the Company will end on October 16, 2012, unless
sooner terminated by the Company (“Separation Date”). Until that date, Executive
will continue to carry out his responsibilities as President and CEO as set
forth in paragraph 2 (“Duties”) of the Employment Agreement with additional
oversight from the Company’s new Chairman, Gregory A. Gould, but also he also
will work on transitioning his on-going matters, projects, relationships and
duties to one or more individuals identified by Gregory Gould and Anthony
Caracciolo on behalf of the Company’s Board of Directors. Paragraph 8
(“Termination”) of the Employment Agreement is hereby amended to provide that,
during the Transition Period, Executive’s employment by the Company may be
terminated by either party for any reason with or without notice and with or
without cause.



--------------------------------------------------------------------------------

B. Paragraph 4(a) (“Salary”) of the Employment Agreement is hereby amended to
provide that, during the period beginning on July 18, 2012 through the
Separation Date (“Transition Period”), Executive will be paid a salary equal to
$13,890 per month, less withholdings as for wages, payable in accord with the
Company’s normal payroll practices. Executive will continue to receive, during
the Transition Period, the benefits described in paragraphs 4(c) (“Fringe
Benefits”), 4(g) (“Indemnification”) and 5 (“Miscellaneous Business Expenses”)
of the Employment Agreement.

C. Executive agrees to resign his position as Chair of the Company’s Board of
Directors by delivering, not later than the date on which he signs and delivers
this Agreement to the Company, a formal letter of resignation in the form
attached to this Agreement as Exhibit 1.

D. Executive agrees that, after the Separation Date, he will make himself
available at reasonable times and locations to assist the Company as senior
advisor to the Board, the President and the CEO in any legacy or transition
issues arising from his departure. The Company will reimburse Executive for
reasonable expenses necessarily incurred by him in providing any such services
which are requested in writing by the Company.

E. Executive represents that, since July 18, 2012, he has not, directly or
indirectly, disparaged the Company or its current or former officers, directors
or employees orally, in writing or in any other manner (such as through the use
of emails, blogs, photographs, social media (Facebook; Twitter), etc.) or any
other electronic or web-based media). Further, Executive agrees that he will not
in the future engage in such conduct, that is, he agrees that he will not make
negative statements or comments in any form, manner or medium about the Company
or its current or former officers, directors or employees or about his
employment by or end of employment by the Company. At Executive’s request the
Company will announce that he is leaving “to return as a managing director of a
financial services company after the Separation Date” and, if he requests, the
Company will provide a Executive letter of reference in the form attached as
Exhibit 2. If Executive identifies Gregory Gould (“Gould”) as the reference for
his potential future employers, persons who contact Gould about Executive will
be given only the information contained in Exhibit 2.

 

2



--------------------------------------------------------------------------------

The Company represents that, since July 18, 2012, none of its members of the
Board of Directors has, directly or indirectly, disparaged the Executive orally,
in writing, or in any other manner (such as through the use of emails, blogs,
photographs, social media (Facebook; Twitter), etc.) or any other electronic
web-based media). Further, the Company covenants that it will instruct each
member of its Board of Directors that such member should not in the future
engage in such contact, that is such member shall agree that he or she will not
make negative statements or comments in any form, manner or medium about the
Executive or about Executive’s employment by, or end of employment by, the
Company.

F. Executive agrees that he will continue to be bound by and will abide by
paragraph 6 (“Restrictive Covenants of Executive”) of the Employment Agreement.
Executive and the Company agree that, in interpreting and/or applying that
paragraph 6, Executive’s end of employment by the Company pursuant to this
Agreement is not a termination “without cause” or a “Constructive Termination
Event” as those terms are defined in the Employment Agreement. The Company
agrees that based on the Company’s current plans regarding biotechnology
products, it would not be a violation of paragraph 6(b)(i) of the Employment
Agreement if Executive were to enter into a business relationship of the type
identified in such paragraph with the company identified in paragraph 5 of the
Minutes of a Special Meeting of the Board of Directors dated April 26, 2012, or
any of such Company’s divisions or affiliates following the Separation Date.

 

3



--------------------------------------------------------------------------------

G. Executive understands and agrees that (a) the federal “insider trading”
securities laws continue to apply to Executive notwithstanding his separation of
employment; (b) the Company’s insider trading policy prohibits Executive from
trading in securities while in possession of material nonpublic information; and
(c) the prohibition against such trading continues to apply to Executive after
the end of his employment. Therefore, Executive agrees to abide by those even
after leaving his employment until such time as the insider information
Executive possessed becomes public. The Company agrees that it will accept and
agree to from time to time the adoption and/or amendment of sales plans for
Executive or one or more of his Affiliates that are established in accordance
with the requirements of Rule 10b5-1 under the Securities Exchange Act of 1934,
as amended, reasonably requested by one or more of Executive’s credit providers.

H. Executive agrees that, not later than the close of business on the Separation
Date, he will vacate the Company’s offices and will give the Company all
property in his possession, custody or control (whether it is stored in his
office, his home or otherwise) which Executive obtained from the Company or from
any of its customers/potential customers, vendors/potential vendors, merger or
acquisition candidates, employees, contractors or consultants, including but not
limited to the originals and all copies of any documents, files, data or
information (electronic or hard-copy), access cards, credit cards, passwords and
file-access methods/protocols, computers/laptops/PDAs (including all software
and peripherals), cell phones, credit cards and stored
documents/files/information (with all documents, files and information being
returned unaltered and unencrypted). The Company and Executive understand and
agree that the Company is leasing the office space referenced in this paragraph
from Executive’s affiliate and nothing herein is to be construed as an amendment
to any lease agreement pertaining to such property or to affect any rights
available to a landlord under Chapter 83 of the Florida Statutes.

 

4



--------------------------------------------------------------------------------

2. The Company’s obligations to Executive.

A. So long as Executive has not resigned his employment before the Separation
Date, the Company will pay or provide to Executive the following even if the
Company terminates Executive’s employment before the Separation Date:

i. Executive’s salary equal to $13,890 per month for the period beginning on
July 18, 2012 through October 16, 2012;

ii. severance pay equal to $13,890 per month, less withholdings as for wages,
payable in accord with the Company’s normal payroll practices, for 33 months
after October 16, 2012, such payments to commence on the first regular Company
pay day in November 2012 which is more than ten (10) days after Executive signs,
dates and delivers an original of Exhibit 3 to this Agreement;

iii. the opportunity to elect the timing of distribution of any Executive
account balance in the Company’s 401(k) plan, according to the terms and
conditions of the plan; the Company will not make any contributions to
Executive’s 401(k) account after the Separation Date and he remains responsible
for repayment of any loans from his 401(k) account;

 

5



--------------------------------------------------------------------------------

iv. the papers necessary for Executive to elect continuation of any group
medical insurance coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and the terms and conditions of the Company’s plan;
the papers will be issued to the Executive promptly after the Separation Date
and, if Executive elects COBRA coverage, the Company will reimburse monthly for
nine (9) months a sum equal to Executive’s monthly COBRA premium; and

v. the amounts due under the lease agreement for every month that the Company
continues to occupy Executive’s affiliate’s property at 110 Crenshaw Lake Road,
Lutz, Florida.

Subject to Executive signing this Agreement, the Company’s Board of Directors at
a properly scheduled meeting on July 18, 2012 amended its “Stock Option Award
Agreements” with Executive to provide for immediate vesting of (a) (i) all of
the 500,000 options granted on December 6, 2010, with an exercise price of $1.19
and (ii) 750,000 of the 1,500,000 options granted on August 9, 2011, with an
exercise price of $2.00, (b) Executive and the Board of Directors agreed to,
with respect to the 25,000 options granted to Executive on September 22, 2010,
shortening the expiration date from September 22, 2020, and all such referenced
options in (a) and (b) of this subparagraph shall only expire at the close of
business on August 8, 2016, and may be exercised at any time before then
notwithstanding Section 5 of the Stock Option Award Agreement or the Notice of
Stock Option Award pertaining to any of those options. Executive agrees that the
remaining 750,000 of the 1,500,000 options granted on August 9, 2011, at $2.00
are forfeited.

B. Executive understands and agrees that the monies and benefits described in
this paragraph 2 are the sole financial obligations of the Company to Executive
under this Agreement or arising from the Employment Agreement, his employment by
the Company or the end of that employment.

 

6



--------------------------------------------------------------------------------

C. Executive agrees that he is solely responsible for and will pay all taxes,
contributions or other payments to any taxing authority which arise from
Executive’s receipt of the monies paid under this Agreement.

3. Mutual general release of claims.

A. In exchange for the benefits given by the Company to Executive under this
Agreement, and for Executive’s release of all claims against the Company,
Executive and the Company agree, on their own behalf and on behalf of any other
person or entity entitled to make a claim on their behalf or through them, that
Executive and the Company each do freely, finally, fully and forever release and
discharge the other from any and all claims and causes of action of any kind or
nature that Executive or the Company once had or now have against the other
arising out of events that occurred before signing this Agreement, including all
claims arising out of Executive’s employment by the Company or the end of that
employment, whether such claims are now known or unknown to Executive or the
Company (“Released Claims”). In waiving and releasing claims against the
Company, Executive understands and agrees that he is waiving and releasing any
and all Released Claims not only against CytoDyn Inc. but also against its
direct and indirect subsidiaries and affiliates, as well as their directors,
officers, partners, employees, agents, attorneys, representatives, shareholders,
insurers, benefit plans, trustees, and benefit administrators. However, Released
Claims do not include any claims by Executive for vested benefits under the
Company’s employee benefit plans or any claims of either party that cannot be
released as a matter of law. This paragraph is not a waiver of any Executive
claim for unemployment compensation.

 

7



--------------------------------------------------------------------------------

B. Executive and the Company realize that there are many laws and regulations
relating to employment. Executive and the Company intend to waive any and all
claims each has against the other, including any and all claims, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, charges, grievances, wages, employment benefits, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Executive or the Company now own or hold or has at any time heretofore owned or
held against the other arising out of or in any way connected with or related to
or concerning (1) Executive’s employment by the Company or the end of that
employment; or (2) any alleged violation of any federal, state or local law
(whether statutory or common law), regulation or ordinance, including, but not
limited to, Title VII of the Civil Rights Act of 1964, sections 1981 through
1988 of Title 42 of the United States Code, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefits Protection Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Consolidated Omnibus Budget Reconciliation Act of 1985, the National
Labor Relations Act, the Labor Management Relations Act, 29 U.S.C. § 185, the
Occupational Safety and Health Act and/or the Worker Adjustment Retraining and
Notification Act; or (3) any alleged wrongful termination, retaliation,
“whistleblowing,” breach of express and/or implied-in-fact contract, breach of
the implied covenant of good faith and fair dealing, violation of public policy,
intentional and/or negligent infliction of emotional distress, defamation,
invasion of privacy, fraud and/or negligent misrepresentation, intentional
and/or negligent interference with contractual relations and/or prospective
economic advantage, and/or any other common law torts; or (4) any claim for
salary/pay, backpay, severance pay, bonus, sick leave, holiday pay, vacation
pay, life insurance, health and medical insurance and/or any other fringe
benefit, workers’ compensation or disability benefit other than as such benefit
is expressly provided by this Agreement; or (5) any other transactions,
occurrences, acts, or omissions or any loss, damage or injury whatsoever, known
or unknown, suspected or unsuspected, resulting from any act or omission by or
on the part of Executive or the Company as to the other which was committed or
omitted prior to the signing of this Agreement.

 

8



--------------------------------------------------------------------------------

Executive and the Company intend to fully and finally release the other from any
and all Released Claims which Executive or the Company has or may have against
the other arising from events occurring prior to the date on which the party
signs this Agreement. However, Executive does not intend to release any claim
for vested benefits under a Company employee benefit plan and neither party
intends to release any claim that cannot be released as a matter of law.

4. Informed, voluntary signature.

A. Executive agrees that he was given an opportunity to consider this
“Transition Agreement” and its exhibits for up to twenty-one (21) days before
signing it. If he signs it sooner than twenty-one (21) days, Executive agrees
that he has done so voluntarily and has waived the opportunity to review it for
that entire period. The Company advises Executive to consult an attorney before
signing this Agreement.

 

9



--------------------------------------------------------------------------------

B. Federal law requires that this Agreement (i) is revocable by Executive for
seven (7) days following him signing it and (ii) is not effective or enforceable
until the seven-day period expires and Executive has not revoked it. If
Executive wishes to revoke this Agreement, he must send a written notice of
revocation to Gould so it is received not later than the close of business on
the seventh day after Executive signed this Agreement.

C. If Executive wishes to obtain the benefits provided by this Agreement, he
must sign, date and return it to the Company within twenty-two (22) after
receiving it. However, notwithstanding any other provisions in this Agreement to
the contrary, Executive may not sign Exhibit 3 to this Agreement sooner than the
close of business on the Separation Date.

5. Confidentiality.

A. Executive agrees that, unless compelled by subpoena or requested by the
Company in the course of him providing any transition assistance, Executive will
not at any time use or talk about, write about, disclose in any manner or
publicize (i) the negotiation of this Agreement; (ii) the Company’s business,
operations or employment data, policies or practices, including but not limited
to their business, finances, operations, business development/acquisition
methods and strategies, customers and potential customers, vendors and potential
vendors and employees; or (iii) the proprietary, trade secret or confidential
information of the Company or its actual or potential customers or vendors; and
(iv) information (including personal information) about the Company’s current or
former officers, directors and employees. It will not be a violation of this
subparagraph for Executive to discuss the Company’s business, operations or
employment data, policies or practices, proprietary, trade secret or
confidential information as is essential to any transition assistance to the
Company, or other information that is publicly available. It will not be a
violation of this paragraph for Executive to show this Agreement to a lawyer or
other professional advisor in course of seeking professional advice about it.

 

10



--------------------------------------------------------------------------------

B. If Executive is subpoenaed or is required to testify about the Company or his
employment or end of employment by the Company, he agrees to contact Gould about
the subpoena/demand within 72 hours of receiving it or before the date of the
proposed testimony, whichever is earlier. Further, Executive agrees to meet and
cooperate with the Company’s attorneys in preparation for such testimony (and,
of course, the Company expects that Executive will at all times testify
truthfully).

C. Executive agrees that, if he receives an inquiry from any representative of
the media about the Company or his employment by or end of employment by the
Company, he will not respond but will immediately contact Gould to inform him of
the media inquiry.

D. Executive’s obligations under this paragraph are in addition to and not in
lieu of his obligations under paragraph 6 of the Employment Agreement.

6. Conditions to Company’s severance pay obligation. The Company’s obligation to
pay severance pursuant to paragraph 2(A)(ii), above, is specifically conditioned
on Executive (a) signing and dating this Agreement and delivering it to the
Company within twenty-two (22) days, and thereafter not revoking it; (b) not
later than twenty-two days after the Separation Date, Executive signing, dating
and delivering to the Company, and thereafter not revoking, Exhibit 3 to this
Agreement; (c) keeping confidential (other than as permitted by this Agreement)
the existence and terms of this Agreement from the time Executive is first given
it until he signs it (if he chooses to sign it) and then, upon the Company
filing a Form 8-K relating to this Agreement, the information herein is not
subject to the confidentiality restriction; and (d) continuing his Company
employment through the Separation Date unless he is terminated by the Company
before then.

 

11



--------------------------------------------------------------------------------

7. Section 409A. With respect to the payments provided under paragraph 2(A)(ii)
of this Agreement, the Executive’s employment shall be treated as terminated if
the termination meets the definition of “separation from service” as set forth
in Treasury Regulation Section 1.409A-1(h)(l). Notwithstanding anything to the
contrary contained in this Agreement, if (a) the Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i), and
(b) any portion of any severance amount payable under paragraph 2(A)(ii) hereof
does not qualify for exemption from Section 409A of the Code under the
short-term deferral exception to deferred compensation of Treasury Regulation
Section 1.409A-1(b)(4) or any other basis for exemption under Treasury
Regulation Section 1.409A, then payments of such amounts that are not exempt
from Section 409A of the Code shall be made in accordance with the terms of this
Agreement, but in no event earlier than the first to occur of (i) the day after
the six-month anniversary of the Executive’s termination of employment, or
(ii) the Executive’s death. Any payments delayed pursuant to the prior sentence
shall be made in a lump sum on the first day of the seventh month following the
date of termination of the Executive’s employment, and the Company will pay the
remainder of such payments, if any, on and after the first day of the seventh
month following the date of termination of the Executive’s employment at the
time(s) and in the form(s) provided by the applicable section(s) of this
Agreement. Each payment of any severance amount payable under paragraph 2(A)(ii)
hereof shall be considered a “separate payment” and not one of a series of
payments for purposes of Section 409A of the Code. This paragraph 7 shall be
interpreted to apply to applicable Code and Regulations that are applicable to
this Agreement and the payments to be made hereunder so that if Section 409A no
longer remains applicable to this Agreement or the payments to be made hereunder
this paragraph shall cease to apply.

 

12



--------------------------------------------------------------------------------

8. Miscellaneous.

A. This Agreement shall be interpreted and enforced in accordance with the laws
of the United States and the State of Florida, the location both of the
Company’s headquarters and of Executive’s place of employment by the Company.
Any disputes between the parties shall be resolved using the protocols set forth
in paragraph 11 (“Resolution of Disputes”) of the Employment Agreement unless it
is necessary for the Company to institute suit in another jurisdiction to obtain
injunctive relief to enforce the terms of paragraph 6 of the Employment
Agreement.

B. This Agreement, the “Employee Invention, Assignment and Non-Disclosure
Agreement,” “Stock Option Award Agreement” and paragraphs 2, 4(a) (as amended
herein), 4(c), 4(g), 5, 6, 8 (as amended herein) and 11 of the Employment
Agreement, represent the sole and entire agreements between the parties and
supersede any and all prior agreements, negotiations and discussions between the
parties with respect to Executive’s employment or the end of that employment.
Specifically, Executive agrees that this Agreement voids all portions of the
Employment Agreement other than its paragraphs 2, 4(a) (as amended herein),
4(c), 4(g), 5, 6, 8 (as amended herein) and 11, which paragraphs are adopted by
reference herein. Paragraph 8(d)(i) of the Employment Agreement is amended by
removing from the definition of “Cause,” subparagraphs (A), (E), (F) and (I). In
the case of the Company’s assertion that an event in subparagraph (H) has
occurred the Company shall give Executive written notice of the description of
such event which must be within the reasonable control of Executive (e.g., the
failure of the Company to raise capital, shareholder complaints about the
Company’s stock price or business plans, complaints that do not amount to
tortuous acts by Executive are not within the reasonable control of the
Executive), and Executive shall have five (5) business days to cure such event.
The Company represents, warrants and agrees that, to its knowledge, as of the
date Executive signs this Agreement, Executive has not engaged in any conduct
which would constitute a basis for “Cause”, as that term is revised by this
Agreement.

 

13



--------------------------------------------------------------------------------

C. If one or more paragraph(s) of this Agreement are ruled invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

D. This Agreement may not be modified orally but only by a writing signed by
both Executive and the Company.

E. This Agreement shall inure to the benefit of and shall be binding upon
Executive and his successors and assigns. Executive’s obligations and duties
hereunder are personal and not assignable, but the Company will have the right
to assign its rights and obligations under this Agreement to any affiliate or
successor or to purchaser(s) of their assets.

F. As used in this Agreement, the term “Company” means CytoDyn Inc. as well as
(i) its parents, subsidiaries and affiliated organizations; (ii) its insurers,
benefit plans, trustees, and benefit administrators and their respective
pension, profit-sharing, savings, health, trusts, and other employee benefit
plans of any nature as well as the plans’ respective trustees and
administrators; (iii) its directors, officers, employees, agents, attorneys,
representatives and shareholders and their parents, subsidiaries and affiliated
organizations; and (iv) the heirs, personal representatives, successors and
assigns of the persons or entities described in the preceding portions of this
subparagraph.

 

14



--------------------------------------------------------------------------------

G. Executive and the Company agree that, unless required by law or by a court of
competent jurisdiction, this document shall remain confidential other than as
provided herein and will not be used for any purpose other than enforcing its
specific terms in any proceeding between the parties. If this document must be
filed in any court, the party seeking to file it will do so only under seal
unless prohibited by the court.

 

Date:  

    7/25/2012

   

  /s/ Kenneth J. Van Ness

      Kenneth J. Van Ness

 

        CytoDyn Inc. Date:  

    7/25/2012

    By:  

  /s/ Andrew T. Libby, Jr.

       

Andrew T. Libby, Jr.

Chief Financial Officer

     

 

15



--------------------------------------------------------------------------------

Exhibit 1

[COMPANY LETTERHEAD]

            , 2012

CytoDyn Inc.

110 Crenshaw Lake Road

Lutz, FL 33548

Attn: Gregory A. Gould

Gentlemen:

I, Kenneth J. Van Ness, hereby resign as Chair of the Board of Directors of
CytoDyn Inc., a Colorado corporation (“Company”), effective immediately; this
resignation will not affect my continuing service as a member of the Company’s
Board of Directors. I also hereby resign any and all officer and director
positions that I may have with any direct or indirect subsidiary of the Company.
In addition, I agree to sign in the future any reasonable documents that are
necessary or desired to effect such resignations from the Company and its direct
or indirect subsidiaries. This will confirm that my resignations are not due to
any disagreement relating to the Company’s or any subsidiaries’/affiliates’
operations, policies or procedures.

 

Respectfully, Kenneth J. Van Ness

 

16



--------------------------------------------------------------------------------

Exhibit 2

[COMPANY LETTERHEAD]

To whom it may concern:

It is not the policy of CytoDyn Inc. (“the Company”) to provide references for
its former employees. It is, however, our policy to confirm the dates of
employment and the position held at the time the employment ended.

Kenneth J. Van Ness was employed by the Company from                      until
[October 16, 2012]. His last job title was “Chief Executive Officer.”

Any inquiries about Mr. Van Ness should be directed in writing to me.

 

Very truly yours, Gregory A. Gould Chairman, Board of Directors

 

17



--------------------------------------------------------------------------------

Exhibit 3

SUPPLEMENT TO TRANSITION AGREEMENT

WHEREAS, Kenneth J. Van Ness (“Executive”) and CytoDyn Inc. (“the Company”)
previously executed a “Transition Agreement” (“Agreement”) but now wish to
supplement it with this document (“Supplement”) so

NOW, THEREFORE, in exchange for the consideration referenced in and benefits
provided by the Agreement, Executive and the Company agree as follows:

1. Mutual general release of claims.

A. In exchange for the benefits given by the Company to Executive under the
Agreement, and for Executive’s release of all claims against the Company,
Executive and the Company agree, on their own behalf and on behalf of any other
person or entity entitled to make a claim on their behalf or through them, that
Executive and the Company each do freely, finally, fully and forever release and
discharge the other from any and all claims and causes of action of any kind or
nature that Executive or the Company once had or now have against the other
arising out of events that occurred before signing this Supplement, including
all claims arising out of Executive’s employment by the Company or the end of
that employment, whether such claims are now known or unknown to Executive or
the Company (“Released Claims”). In waiving and releasing claims against the
Company, Executive understands and agrees that he is waiving and releasing any
and all Released Claims not only against CytoDyn Inc. but also against its
direct and indirect subsidiaries and affiliates, as well as their directors,
officers, partners, employees, agents, attorneys, representatives, shareholders,
insurers, benefit plans, trustees, and benefit administrators. However, Released
Claims do not include any claims by Executive for vested benefits under the
Company’s employee benefit plans, claims for amounts due Executive under the
Agreement, or any claims of either party that cannot be released as a matter of
law. This paragraph is not a waiver of any Executive claim for unemployment
compensation.

 

18



--------------------------------------------------------------------------------

B. Executive and the Company realize that there are many laws and regulations
relating to employment. Executive and the Company intend to waive any and all
claims each has against the other, including any and all claims, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, charges, grievances, wages, employment benefits, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Executive or the Company now own or hold or has at any time heretofore owned or
held against the other arising out of or in any way connected with or related to
or concerning (1) Executive’s employment by the Company or the end of that
employment; or (2) any alleged violation of any federal, state or local law
(whether statutory or common law), regulation or ordinance, including, but not
limited to, Title VII of the Civil Rights Act of 1964, sections 1981 through
1988 of Title 42 of the United States Code, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefits Protection Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Consolidated Omnibus Budget Reconciliation Act of 1985, the National
Labor Relations Act, the Labor Management Relations Act, 29 U.S.C. § 185, the
Occupational Safety and Health Act and/or the Worker Adjustment Retraining and
Notification Act; or (3) any alleged wrongful termination, retaliation,
“whistleblowing,” breach of express and/or implied-in-fact contract, breach of
the implied covenant of good faith and fair dealing, violation of public policy,
intentional and/or negligent infliction of emotional distress, defamation,
invasion of privacy, fraud and/or negligent misrepresentation, intentional
and/or negligent interference with contractual relations and/or prospective
economic advantage, and/or any other common law torts; or (4) any claim for
severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health and medical insurance and/or any other fringe benefit, workers’
compensation or disability benefit other than as such benefit is expressly
provided by this Agreement; or (5) any other transactions, occurrences, acts, or
omissions or any loss, damage or injury whatsoever, known or unknown, suspected
or unsuspected, resulting from any act or omission by or on the part of
Executive or the Company as to the other which was committed or omitted prior to
the signing of this Supplement.

 

19



--------------------------------------------------------------------------------

Executive and the Company intend to fully and finally release the other from any
and all Released Claims which Executive or the Company has or may have against
the other arising from events occurring prior to the date on which the party
signs this Supplement. However, Executive does not intend to release any claim
for vested benefits under a Company employee benefit plan, or claims for amounts
due under the Agreement and neither party intends to release any claim that
cannot be released as a matter of law.

2. Informed, voluntary signature.

A. Executive agrees that he was given an opportunity to consider this Supplement
for up to twenty-one (21) days before signing it. If he signs it sooner than
twenty-one (21) days, Executive agrees that he has done so voluntarily and has
waived the opportunity to review it for that entire period. The Company advises
Executive to consult an attorney before signing this Supplement.

 

20



--------------------------------------------------------------------------------

B. Federal law requires that (i) this Supplement be revocable by Executive for
seven (7) days following him signing it and (ii) this Supplement is not
effective or enforceable until the seven-day period expires and Executive has
not revoked it. If Executive wishes to revoke this Supplement, he must send a
written notice of revocation to Gregory A. Gould so it is received not later
than the close of business on the seventh day after Executive signed the
Supplement.

C. Executive cannot sign this Supplement sooner than the close of business on
the Separation Date set forth in the Agreement.

 

Date:  

 

   

 

      Kenneth J. Van Ness

 

        CytoDyn Inc. Date:  

 

    By:  

 

 

21